Supplemental Opinion on Denial of Rehearing delivered April 7, 1982 James R. Cooper, Judge. Appellee, Director of Labor, has filed a petition for rehearing in this case, which raises several points on which appellee urges reconsideration of our original opinion in Jones v. Everett, 4 Ark. App. 169, 629 S.W. 2d 305 (1982). The petition for rehearing is denied, but we are issuing this supplemental opinion to clarify our original opinion. The scope of review by this Court in unemployment cases is governed by the substantial evidence rule. Ark. Stat. Ann. § 81-1107 (d) (7) (Supp. 1981). This rule requires that this Court review the evidence in the light most favorable to the appellee, and if there is substantial evidence to support the decision by the Board of Review, its decision must be affirmed. Harris v. Daniels, 263 Ark. 897, 567 S.W. 2d 954 (1978). In the case at bar, the Board of Review made a factual determination that the appellant did not “immediately upon arrival at the new place of residence, enter the labor market”. The Board found that the appellant had not made sufficient job contacts. The only evidence in the record, when reviewed in the light most favorable to the Board of Review, shows that the appellant made some contacts with potential employers. Our opinion, as originally issued, holds that appellee is estopped to deny that the appellant made sufficient job contacts. The estoppel was based on the actions of the agency at its initial contact with appellant. Appellee argues that our original opinion was in error, in that no one testified that the appellant had not received a booklet outlining her rights and responsibilities at the time of her original contact. Although the appellee is correct that direct testimony was never given on that point, such a conclusion is inescapable when the record is considered in its entirety. Appellant testified that, “The only information I was given was to fill out the paper I was given and return on 6-23-81 to see a film that would give me complete details regarding my responsibilities and unemployment insur-anee.” (T. 10) [Emphasis added]. Nothing appears in the record to contradict that testimony. The application of the doctrine of estoppel has no effect whatsoever on a claimant’s burden of proof in unemployment cases. That burden still rests, as it should, on the claimant. See, Tate v. Director, Arkansas Employment Security Division, 267 Ark. 1081, 593 S.W. 2d 501 (Ark. App. 1980). We note that two exhibits are attached to the petition for rehearing, and we are urged to consider them as support for appellee’s position. We are unable to consider these documents. This Court cannot take additional evidence, nor may we consider matters which are outside the record. Ark. Stat. Ann. § 81-1107 (d) (7) (Supp. 1981). Neither document appears in the record of this case, and therefore they must be disregarded. The petition for rehearing is denied. Mayfield, C.J., would grant the petition for rehearing.